Citation Nr: 0918937	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  98-17 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD), for the purpose of entitlement to 
accrued benefits.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1987 to 
January 1990 and from December 1990 to June 1991.  The 
appellant has also indicated that he had service with the 
Army National Guard from 1990 until his death on July [redacted], 
1997.  The appellant was his surviving spouse.  She 
subsequently remarried in October 1998.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  In an 
April 2000 decision, the Board found that the appellant's 
claim for entitlement to service connection for PTSD, for the 
purpose of entitlement to accrued benefits, was well 
grounded.  In addition, the Board remanded the appellant's 
claims in order to develop evidence to verify the veteran's 
claimed PTSD stressors.  The Board also remanded the matter 
in June 2003, February 2004, and November 2006 for additional 
development.


FINDINGS OF FACT

1.  When the Veteran died in July 1997, he had a pending 
claim for entitlement to service connection for PTSD.

2.  The Veteran did not engage in combat with the enemy, and 
his reported stressors remain uncorroborated.

3.  The immediate cause of the Veteran's death on July [redacted], 
1997 was identified on the death certificate as multiple 
injuries; decedent involved in auto accident.

4.  The Veteran had no service-connected disabilities at the 
time of his death.


CONCLUSIONS OF LAW

1.  Service connection for PTSD, for accrued benefits 
purposes, is not warranted.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5121 (West 2002 & Supp.2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.1000 (2008).

2.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits

The appellant seeks accrued benefits based on the Veteran's 
claim for service connection for PTSD.

Periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions and 
under laws administered by the VA Secretary, or those based 
on evidence in the file at date of death and due and unpaid 
for a period not to exceed two years, shall, upon the death 
of such individual, be paid to the surviving spouse or other 
appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  For a surviving spouse to be entitled to accrued 
benefits, "the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision."  Jones v. West, 
136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  Evidence in the 
file at the date of death means evidence in VA's possession 
on or before the date of the beneficiary's (in the instant 
case, the Veteran's) death, even if such evidence was not 
physically located in the VA claim folder on or before the 
date of death.  38 C.F.R. § 3.1000(d)(4).

The Board notes that 38 U.S.C.A. § 5121(a) was amended 
effective December 16, 2003, to remove the two year 
limitation on the receipt of accrued benefits.  The amendment 
to 38 U.S.C.A. § 5121(a) is only effective, however, for 
deaths occurring on or after December 16, 2003.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  As noted above, the Veteran died in July 
1997.  Therefore, this change is not applicable in this case.

For the purposes of this appeal, the record shows that the 
Veteran's claim for service connection for PTSD remained 
pending at the time of the Veteran's death.   The Board 
accordingly finds that the only accrued benefits issue before 
the Board is that involving the question of service 
connection for PTSD.

Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996).

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Souza v. Brown, 10 Vet. App. 307, 311 (1997).

In this case, the record does not support a conclusion that 
the Veteran "engaged in combat with the enemy," as used in 
38 U.S.C. § 1154(b).  The Veteran served as a chemical 
operations specialist.  As the Veteran told a VA clinician in 
December 1994, he was assigned to an artillery unit in the 
Gulf War but was not in direct combat and recalled no 
chemical attacks.  He was responsible for maintaining warning 
systems for chemical attacks, and there were several alerts.  
The record does not reflect any awards or decorations for 
valor.  Thus, stressors must be corroborated in order for 
service connection to be established.

The Veteran entered an inpatient program at Greenleaf Center 
in October 1991.  The diagnosis was paranoid state, cocaine 
dependence, and PTSD.  The report notes difficulty reentering 
civilian life after leaving Desert Storm ten months prior.

In December 1994, the Veteran reported to a VA clinician that 
he witnessed three buddies get killed in training in the 
United States after returning from Iraq.  He stated that an 
artillery piece rolled over them.  He did not give any 
details that would enable verification.

The Veteran underwent a VA examination in February 1996.  The 
Veteran reported seeing decaying bodies being eaten by dogs.  
He was afraid of landmines.  He was angry at the colonel in 
charge of his unit, who he felt endangered their lives.  Upon 
further questioning, he stated that his unit did not 
experience any casualties.  The examiner added an addendum 
after reviewing the claims file.  He concluded that the 
history does not support a diagnosis of PTSD.  The examiner 
diagnosed "psychphonic disorder."  In the April 2009 
written brief presentation, the appellant's representative 
suggested that this diagnosis might have some unknown 
significance because the Veteran was not known to stutter.  
The February 1996 VA examination report, however, does 
mention stuttering when the Veteran was agitated.  Thus, the 
diagnosis raises no unexamined issue.

The Veteran was admitted to a VA inpatient program in January 
1997.  The February 1997 discharge summary indicated a 
diagnosis of PTSD, delayed type with affective features.  He 
reported that he saw a lot of bombings, Scud missiles, and 
dead bodies with flies being eaten by dogs.  He stated that 
they were always afraid for their lives and safety.

The RO did not attempt to verify the Veteran's stressors 
because they were mostly not the types of incidents that 
could be verified.  The incident regarding buddies being 
killed in training is the type of incident that can be 
verified but sufficient detail does not exist in the record 
to attempt verification.  Without service in combat or 
corroborated stressors, a PTSD diagnosis cannot be sustained 
and service connection cannot be established.  Thus, the 
claim for accrued benefits must be denied.  

DIC Benefits

Dependency and indemnity compensation (DIC) is available 
under the provision of 38 U.S.C.A. § 1310(a) to a surviving 
spouse, children, and parents who can establish, among other 
things, that the veteran died from a service-connected 
disability.  38 U.S.C.A. §§ 1310, 1311.  Service connection 
for the cause of the veteran's death can be established by 
showing that a service-connected disability was either (1) 
the principal cause of death or (2) a contributory cause of 
death.  38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was (1) the immediate or 
underlying cause of death or (2) etiologically-related to the 
cause of death.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principle cause.  It must be shown that it contributed 
substantially or materially, that it combined to cause death, 
that it aided or assisted in the production of death.  It is 
not sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

The appellant contends that the Veteran's fatal automobile 
accident was the result of being under the influence of 
prescription drugs used to treat PTSD and undiagnosed 
illnesses resulting from Gulf War Syndrome.  Conjunctively or 
alternatively, the blood alcohol content of .21 at the time 
of the accident is argued to be the result of self-medication 
for those conditions.  

As discussed above, service connection for PTSD has not been 
established.  Service connection claims for undiagnosed 
illnesses were denied in November 1995.  The Veteran reopened 
those claims, and they were pending at the time of his death.  
However, the appellant has not pursued accrued benefits on 
those claims, and the issue is not now before the Board.  The 
Veteran had no service-connected disabilities.  The claim for 
DIC benefits must be denied.  

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board acknowledges that the RO's March and June 2003 
letters describing the evidence needed to support the 
appellant's claim and the December 2006 letter containing the 
specific notice required by Dingess, supra, were mailed after 
the June 1998 rating decision.  This notice was provided 
after the initial RO adjudication because the Veterans Claims 
Assistance Act, which substantially redefined VA's duties, 
became law in 2000.  The June 2003 letter described the 
evidence necessary to substantiate a claim for service 
connection for cause of death, identified what evidence VA 
was collecting, requested the appellant to send in particular 
documents and information, and identified what evidence might 
be helpful in establishing her claim.  Although the notice 
was not timely as defined by Pelegrini, the appellant was not 
prejudiced by the delay.  She had ample time after the notice 
to submit additional evidence and information to support her 
claim before the most recent supplemental statement of the 
case was issued in February 2009.

The Board also acknowledges that the appellant was not 
provided the specific notice required by Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007).  Hupp holds in the context 
of a claim for Dependency and Indemnity Compensation (DIC) 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  In this case, the appellant was 
attempting to establish service connection for PTSD and 
presented evidence and argument to support her claim that the 
Veteran's death was related to it.  The Veteran was not 
service-connected for any disabilities at the time of his 
death.  The Board, therefore, concludes that the appellant 
was not prejudiced by not being given a list of the Veteran's 
service-connected disabilities in the section 5103(a) notice.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the appellant by 
obtaining VA treatment records, service treatment records, 
personnel records, and accident reports.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for PTSD, for accrued 
benefits purposes, is denied.

Entitlement to DIC benefits is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


